[PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                     U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                     ________________________            September 13, 2002
                                                        THOMAS K. KAHN
                           No. 01-11698                       CLERK
                       Non-Argument Calendar
                     ________________________

                   D.C. Docket No. 00-00838-CV-A-N

BRYAN GRADY,
                                                Plaintiff-Appellant,
    versus

MICHAEL W. HALEY, TOMMY HERRING,
ET AL.,
                                                Defendants-Appellees.

                     ________________________

                           No. 01-11807
                       Non-Argument Calendar
                     ________________________

                   D.C. Docket No. 98-00274-CV-T-N

CALVIN NIX,
                                                Plaintiff-Appellant,
    versus

RON JONES, MICHAEL HALEY, ET AL.,

                                                Defendants-Appellees.
                     ________________________

                           No. 01-12225
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 94-00676-CV-C-N

TONY FOUNTAIN,
                                                Plaintiff-Appellant,
     versus

DANIEL R. TALLEY, JESSE SMITH, Lt.,
(Farm Supervisor), ET AL.,
                                                Defendants-Appellees.

                     ________________________

                           No. 01-12226
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 96-00854-CV-D-N

HADJI HICKS,

                                                Plaintiff-Appellant,
     versus

LEO ALLEN, Sergeant, OFFICER YEILDING,
COI, ET AL.,


                                                Defendants-Appellees.



                     ________________________

                                 2
                                   No. 01-12227
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 99-01207-CV-D-N

KENNETH BOGGAN,

                                                         Plaintiff-Appellant,
      versus

MICHAEL W. HALEY, TOMMY HERRING,
ET AL.,
                                                         Defendants-Appellees.

                               ___________________

               Appeals from the United States District Court for the
                          Middle District of Alabama
                         _________________________
                             (September 13, 2002)

                    ON PETITION FOR REHEARING AND
                   SUGGESTION OF REHEARING EN BANC

Before EDMONDSON, Chief Judge, WILSON and HILL, Circuit Judges.

PER CURIAM:

      The Petition for Rehearing and Suggestion for Rehearing En Banc is

pending before this court.

      On December 28, 2001, the court ordered that this Petition for Rehearing

and Suggestion for Rehearing En Banc be suspended pending the decision of the

Supreme Court in the case of Larry Hope v. Mark Pelzer, 240 F.3d 975 (11th Cir.

                                        3
2001), then on petition for certiorari.

      In each of these cases, the panel’s judgment would have affirmed the

judgment of the district court upon the binding precedent of Hope v. Pelzer.

      The Supreme Court has now decided Hope v. Pelzer with a full opinion,

reversing the judgment of the Circuit Court of Appeals.

      We find that the decision of the Supreme Court controls the issue in each of

these cases to the end that the judgment in each case by the district court,

dismissing defendants upon a finding that they are entitled to qualified immunity,

is erroneous.

      Therefore, the panel grants the petition for rehearing and, upon the authority

of Hope v. Pelzer, 536 U.S.___ (2002), the judgment of the district court is

REVERSED. Each case is REMANDED.




                                          4